DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending in the application.
The applicants’ preliminary amendment to the claims, filed on August 27, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
The applicants’ amendment to the specification, filed on August 27, 2021, is acknowledged. 

Election/Restrictions
Applicant’s election without traverse of: 
Group I, claims 1-3, drawn to the technical feature of a polypeptide as recited in claim 1; and 
species (e), an amino acid mutation in which an amino acid residue corresponding, in terms of alignment, to a histidine residue that is a 319th amino acid residue from the N-terminal in the amino acid sequence of SEQ ID NO: 1 is substituted with arginine
in the reply filed on August 27, 2021 is acknowledged.
Even though the applicant’s election is made without traverse, the applicant argues that the inventions of Groups I-III have unity of invention. However, the claimed polypeptide is disclosed by Konishi et al. (US 2012/0100584 A1; cited on Form PTO-
Claims 4-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 27, 2021.
Claims 1-3 are being examined on the merits with claims 1 and 3 being examined only to the extent the claim reads on the elected subject matter as set forth above.

Priority
This application is filed under 35 U.S.C. 371 as a national stage of international application PCT/JP2018/010349, filed on March 15, 2018, which claims foreign priority under 35 U.S.C. 119(a)-(d) to Japanese application 2017-061572, filed on March 27, 2017. A certified copy of the foreign priority document has been filed in this application on September 26, 2019. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on September 26, 2019, November 13, 2020, and December 29, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.

Claim Objections
Claim 1 is objected to in the recitation of the alternatives of (a), (b), (c), and (e), and in the interest of improving claim form, it is suggested that “(e)” be changed to “(d)” in claims 1 and 3 and “(d)” be changed to “(e)” in claim 3 so that the alternatives appear in alphabetical order. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed 
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
According to MPEP 2163.II.A.3.(a).ii), [s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’"
Claims 1 and 2 recite (in relevant part) a genus of polypeptides comprising at least one amino acid mutation in which an amino acid residue corresponding, in terms of alignment, to a histidine residue that is a 319th amino acid residue from the N-
In view of the recitation of the open-ended transitional phrase “comprising”, the recitation of “polypeptide comprising at least one amino acid mutation” is interpreted as encompassing any number of additional mutations in addition to mutation (e). As such, with the exception of a mutation of histidine to arginine at the residue corresponding to position 319 of SEQ ID NO: 1, the remaining sequence of the genus of claimed polypeptides is unlimited. 
Claim 3 is drawn to the polypeptide according to claim 1, wherein the polypeptide comprises an amino acid mutation (d) that is an amino acid mutation in which an amino acid residue corresponding, in terms of alignment, to a tryptophan residue that is a 293rd amino acid residue from the N-terminal in the amino acid sequence of SEQ ID NO: 1 is substituted with arginine.
In view of the recitation of the open-ended transitional phrase “comprising” in the recitation of “polypeptide comprising at least one amino acid mutation” in claim 1 is interpreted as encompassing any number of additional mutations in addition to mutations (e) and (d). As such, with the exception of a mutation of histidine to arginine at the residue corresponding to position 319 of SEQ ID NO: 1 and a mutation of 
The specification discloses the following representative species of the genus of recited polypeptides – a polypeptide comprising the amino acid sequence of SEQ ID NO: 1, except tryptophan is substituted with arginine at position 293 and histidine is substituted with arginine at position 319 of SEQ ID NO: 1, and wherein the polypeptide has 2-deoxy-scyllo-inosose synthase activity. Other than a substitution of histidine with arginine at the amino acid 319 of SEQ ID NO: 1 and optionally a substitution of tryptophan with arginine at the amino acid 293 of SEQ ID NO: 1, the remaining structure of the polypeptide is unlimited. It is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide's structural and functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions. 
 change or only a small change in the properties of the protein." Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990)."
The reference of Singh et al. (Curr. Protein Pept. Sci. 18:1-11, 2017; cited on Form PTO-892) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). 
The unpredictability associated with amino acid modification is exemplified by the reference of Zhang et al. (Structure 26:1474-1485, 2018; cited on Form PTO-892), which discloses that even a mutation that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1).

One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the recited genus. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described. 

Claims 1-3 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a polypeptide comprising the amino acid sequence of SEQ ID NO: 1, 
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
The nature of the invention: According to the specification (paragraphs [0007] and [0008]], “an object of an embodiment according to the present disclosure is provision of a modified DOI synthase having a higher DOI synthesis activity than a wild-type DOI synthase consisting of an amino acid sequence of SEQ ID NO: 1…As a result of intensive study for the purpose of achieving the above object, the present inventors 
The breadth of the claims: Claims 1 and 2 recite (in relevant part) a genus of polypeptides comprising at least one amino acid mutation in which an amino acid residue corresponding, in terms of alignment, to a histidine residue that is a 319th amino acid residue from the N-terminal in the amino acid sequence of SEQ ID NO: 1 is substituted with arginine in an amino acid sequence of the following (A1) or (A2): (A1) an amino acid sequence of SEQ ID NO: 1; (A2) an amino acid sequence of a polypeptide having an enzymatic activity that produces 2-deoxy-scyllo-inosose from glucose 6-phosphate, the amino acid sequence (A2) having a sequence identity of 80% or higher with the amino acid sequence of SEQ ID NO: 1.
In view of the recitation of the open-ended transitional phrase “comprising”, the recitation of “polypeptide comprising at least one amino acid mutation” is interpreted as encompassing any number of additional mutations in addition to mutation (e). As such, with the exception of a mutation of histidine to arginine at the residue corresponding to position 319 of SEQ ID NO: 1, the remaining sequence of the genus of claimed polypeptides is unlimited. Also, the function of the claimed polypeptide is unlimited.
Claim 3 is drawn to the polypeptide according to claim 1, wherein the polypeptide comprises an amino acid mutation (d) that is an amino acid mutation in which an amino acid residue corresponding, in terms of alignment, to a tryptophan residue that is a 293rd amino acid residue from the N-terminal in the amino acid sequence of SEQ ID NO: 1 is substituted with arginine.

The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability” and “[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” 
Before the effective filing date, the reference of Konishi (supra) disclosed a polypeptide having 2-deoxy-scyllo-inosose synthase activity and comprising an amino acid sequence (SEQ ID NO: 6), which has 93% sequence identity to the amino acid sequence of SEQ ID NO: 1 of this application and has a substitution of alanine with threonine at the residue corresponding to 290 of SEQ ID NO: 1 (see Appendix A sequence alignment). 
Also, the reference of Takaku et al. (Non-patent Literature Document 2 of the IDS filed on November 13, 2020) disclosed a mutant 2-deoxy-scyllo-inosose (DOI) synthase with a W293R mutation (pp. 33-34).  
As noted above, other than a substitution of histidine with arginine at the amino acid 319 of SEQ ID NO: 1 and optionally a substitution of tryptophan with arginine at the 
Even a single amino acid alteration can alter the folding of a polypeptide. See, e.g., MPEP 2144.08.11.A.4.(c), which states, "[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution ("the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein." Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one 
The reference of Singh et al. (Curr. Protein Pept. Sci. 18:1-11, 2017; cited on Form PTO-892) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). 
The unpredictability associated with amino acid modification is exemplified by the reference of Zhang et al. (Structure 26:1474-1485, 2018; cited on Form PTO-892), which discloses that even a mutation that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1).
The amount of direction provided by the inventor and The existence of working examples: The specification discloses the following working examples of the recited polypeptide – a polypeptide comprising the amino acid sequence of SEQ ID NO: 1, except tryptophan is substituted with arginine at position 293 and histidine is substituted with arginine at position 319 of SEQ ID NO: 1, and wherein the polypeptide has 2-deoxy-scyllo-inosose synthase activity. Other than a substitution of histidine with arginine at the amino acid 319 of SEQ ID NO: 1 and optionally a substitution of tryptophan with arginine at the amino acid 293 of SEQ ID NO: 1, the specification fails to provide direction or guidance for an essentially unlimited number of modifications that can be made to SEQ ID NO: 1 with an expectation of maintaining 2-deoxy-scyllo-
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: While methods of isolating or generating variants of a polypeptide were known in the art before the effective filing date, it was not routine in the art to screen for a seemingly infinite number of polypeptides as encompassed by the claims. 
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, and the high degree of unpredictability as evidenced by the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konishi (supra). 
As amended, claim 1 is drawn to a polypeptide comprising at least one amino acid mutation selected from the group consisting of the following (a), (b), (c) and (e) in an amino acid sequence of the following (A1) or (A2): 
(A1) an amino acid sequence of SEQ ID NO: 1; 
(A2) an amino acid sequence of a polypeptide having an enzymatic activity that produces 2-deoxy-scyllo-inosose from glucose 6-phosphate, the amino acid sequence (A2) having a sequence identity of 80% or higher with the amino acid sequence of SEQ ID NO: 1, 
(a) an amino acid mutation in which an amino acid residue corresponding, in terms of alignment, to an asparagine residue that is a 14th amino acid residue from the N-terminal in the amino acid sequence of SEQ ID NO: 1 is substituted with threonine; 
(b) an amino acid mutation in which an amino acid residue corresponding, in terms of alignment, to a tyrosine residue that is a 37th amino acid residue from the N-terminal in the amino acid sequence of SEQ ID NO: 1 is substituted with phenylalanine; 

(e) an amino acid mutation in which an amino acid residue corresponding, in terms of alignment, to a histidine residue that is a 319th amino acid residue from the N-terminal in the amino acid sequence of SEQ ID NO: 1 is substituted with arginine.
The reference of Konishi discloses a Paenibacillus polypeptide having 2-deoxy-scyllo-inosose synthase activity and comprising the amino acid sequence of SEQ ID NO: 6 (paragraph [0024]; pp. 17-18). SEQ ID NO: 6 of Konishi has 93% sequence identity to the amino acid sequence of SEQ ID NO: 1 of this application and has an amino acid mutation in which an amino acid residue corresponding, in terms of alignment, to an alanine residue that is a 290th amino acid residue from the N-terminal in the amino acid sequence of SEQ ID NO: 1 is substituted with threonine (see Appendix A sequence alignment). 
Therefore, Konishi anticipates claim 1.
In the interest of clarity, it is noted that the instant rejection is directed to the non-elected species (c), an amino acid mutation in which an amino acid residue corresponding, in terms of alignment, to an alanine residue that is a 290th amino acid residue from the N-terminal in the amino acid sequence of SEQ ID NO: 1 is substituted with threonine. The cited prior art was identified during a search of the elected species (e), the non-elected species (c) has yet to be searched and examined on the merits. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Konishi (supra) in view of Takaku (supra).
Claim 3 is drawn to the polypeptide according to claim 1, wherein the polypeptide comprises an amino acid mutation (d) that is an amino acid mutation in which an amino acid residue corresponding, in terms of alignment, to a tryptophan residue that is a 293rd amino acid residue from the N-terminal in the amino acid sequence of SEQ ID NO: 1 is substituted with arginine, and at least one amino acid mutation selected from the group consisting of the amino acid mutations (a), (b), (c) and (e), in the amino acid sequence (A1) or (A2).
The relevant disclosures of Konishi as applied to claim 1 are set forth above. 
Regarding claim 3, Konishi further discloses the amino acid sequence of SEQ ID NO: 6 can have a substitution of one amino acid (paragraph [0028]) and acknowledges a desire for the 2-deoxy-scyllo-inosose synthase to have a high activity (paragraphs [0064] and [0065]). 
Konishi does not teach or suggest a mutation of tryptophan to arginine at the residue corresponding to position 293 of SEQ ID NO: 1.


It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Konishi and Takaku to substitute the tryptophan at position 293 of SEQ ID NO: 6 of Konishi with arginine. One would have been motivated to and would have had a reasonable expectation of success to substitute the tryptophan at position 293 of SEQ ID NO: 6 of Konishi with arginine because Konishi disclosed SEQ ID NO: 6 can have a substitution of one amino acid and acknowledges a desire for the 2-deoxy-scyllo-inosose synthase to have a high activity and Takaku taught substituting the tryptophan with arginine at position 293 of 2-deoxy-scyllo-inosose synthase, which mutation enhances 2-deoxy-scyllo-inosose synthase activity. Therefore, the polypeptide of claim 3 would have been obvious to one of ordinary skill in the art before the effective filing date.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Applicant’s attention is directed to the "Guidance for Determining Subject Matter Eligibility Of Claims Reciting Or Involving 
Claim Interpretation: Claims 1 and 2 recite (in relevant part) a polypeptide comprising at least one amino acid mutation in which an amino acid residue corresponding, in terms of alignment, to a histidine residue that is a 319th amino acid residue from the N-terminal in the amino acid sequence of SEQ ID NO: 1 is substituted with arginine in an amino acid sequence of the following (A1) or (A2): (A1) an amino acid sequence of SEQ ID NO: 1; (A2) an amino acid sequence of a polypeptide having an enzymatic activity that produces 2-deoxy-scyllo-inosose from glucose 6-phosphate, the amino acid sequence (A2) having a sequence identity of 80% or higher with the amino acid sequence of SEQ ID NO: 1.
In view of the recitation of the open-ended transitional phrase “comprising”, the recitation of “polypeptide comprising at least one amino acid mutation” is interpreted as encompassing any number of additional mutations in addition to mutation (e). As such, with the exception of a mutation of histidine to arginine at the residue corresponding to position 319 of SEQ ID NO: 1, the remaining sequence of the genus of claimed polypeptides is unlimited. Also, the function of the claimed polypeptide is unlimited.
The reference of GenBank Database Accession Number WP_171682933 (1 page, July 2021; cited on Form PTO-892) discloses the amino acid sequence of an iron-containing alcohol dehydrogenase from Paenibacillus planticolens, which comprises at least one amino acid mutation in which an amino acid residue corresponding, in terms of alignment, to a histidine residue that is a 319th amino acid residue from the N-
Given a broadest reasonable interpretation, the polypeptide of claims 1 and 2 is considered to be a product of nature because it is not markedly different from a corresponding naturally occurring counterpart, e.g., an iron-containing alcohol dehydrogenase from Paenibacillus planticolens, in a natural state. 
Patent Eligibility Analysis Step 1: Claims 1 and 2 are drawn to a composition of matter, which is a statutory category of invention.
Patent Eligibility Analysis Step 2A Prong 1: The claims recite a naturally occurring product, which is a law of nature or a natural phenomenon (a natural product). The natural product does not have markedly different characteristics from what occurs in nature, and is considered to be a “product of nature” exception. Accordingly, the polypeptide of claims 1 and 2 is directed to a judicial exception. 
Patent Eligibility Analysis Step 2A Prong 2: There are no additional elements recited in the claims beyond the judicial exception. 
Patent Eligibility Analysis Step 2B: The claims recite only the product of nature without more and do not include any additional elements that could add significantly more to the judicial exception.
For these reasons claims 1 and 2 are rejected under section 101 as being directed to non-statutory subject matter. 

Conclusion
Status of the claims:

Claims 4-10 are withdrawn from consideration.
Claims 1-3 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656     


APPENDIX A

US-13-258-932-6
; Sequence 6, Application US/13258932
; Publication No. US20120100584A1
; GENERAL INFORMATION
;  APPLICANT: KONISHI, Kazunobu
;  APPLICANT:IMAZU, Shinichi
;  TITLE OF INVENTION: 2-DEOXY-SCYLLO-INOSOSE SYNTHASE
;  FILE REFERENCE: SIK-5001
;  CURRENT APPLICATION NUMBER: US/13/258,932
;  CURRENT FILING DATE: 2011-09-28
;  PRIOR APPLICATION NUMBER: PCT/JP2010/002210
;  PRIOR FILING DATE: 2010-03-26
;  PRIOR APPLICATION NUMBER: JP 2009-075802
;  PRIOR FILING DATE: 2009-03-26
;  PRIOR APPLICATION NUMBER: JP 2009-075803
;  PRIOR FILING DATE: 2009-03-26
;  PRIOR APPLICATION NUMBER: JP 2009-075804
;  PRIOR FILING DATE: 2009-03-26
;  PRIOR APPLICATION NUMBER: JP 2009-075805
;  PRIOR FILING DATE: 2009-03-26
;  PRIOR APPLICATION NUMBER: JP 2009-075806
;  PRIOR FILING DATE: 2009-03-26
;  PRIOR APPLICATION NUMBER: JP 2009-078713
;  PRIOR FILING DATE: 2009-03-27
;  NUMBER OF SEQ ID NOS: 16
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 6
;  LENGTH: 368
;  TYPE: PRT
;  ORGANISM: Paenibacillus sp.
US-13-258-932-6

  Query Match             93.0%;  Score 1760;  DB 10;  Length 368;
  Best Local Similarity   91.3%;  
  Matches  336;  Conservative   23;  Mismatches    9;  Indels    0;  Gaps    0;

Qy          1 MTTKQICFADRCFNFAFGEHVLESVESYIPRDEFDQYIMISDSGVPDSIVHYAAEYFGKL 60
              ||||||||||||||||||| :|||: :|| |||||||||||||||||||||:||||||:|
Db          1 MTTKQICFADRCFNFAFGEQILESIAAYIHRDEFDQYIMISDSGVPDSIVHHAAEYFGRL 60

Qy         61 APVHILRFQGGEEYKTLSTVTNLQERAIA LGANRRTAIVAVGGGLTGNVAGVAAGMMFRG 120
              |||||||||||||||||:|||||||:||||||||||||||||||||||||||||||||||
Db         61 APVHILRFQGGEEYKTLATVTNLQEQAIA LGANRRTAIVAVGGGLTGNVAGVAAGMMFRG 120

Qy        121 IALIHVPTTFLAASDSVLSIKQAVNLTSGKNLVGFYYPPRFVFADTRILSESPPRQVKAG 180
              |||||||||||||||||||||||||||||||||||||||||||||||||:||||||||||
Db        121 IALIHVPTTFLAASDSVLSIKQAVNLTSGKNLVGFYYPPRFVFADTRILAESPPRQVKAG 180

Qy        181 MCELVKNMLILENDNKEFTEDDLNSANVYSPKQLETFINFCISAKMSVLSEDIYEKKKGL 240
              |||||||||||||:: ||||||||||||||||||||||||||||||||||||||||||||
Db        181 MCELVKNMLILENEHMEFTEDDLNSANVYSPKQLETFINFCISAKMSVLSEDIYEKKKGL 240

Qy        241 IFEYGHTIGHAIELAEQGGITHGEAIA VGMIYAAKIANRMNLMPEHDVSAHYWLLNKIGA 300
              ||||||||||||||||||||||||||||||||||||||||||: | ||| ||||||||||
Db        241 IFEYGHTIGHAIELAEQGGITHGEAIA VGMIYAAKIANRMNLLSEQDVSTHYWLLNKIGA 300

Qy        301 LQDIPLKSDPDSIFHYLIHDNKRGYIKLDEDNLGMILLSGVGKPAMYNQTLLTPVRKTLI 360
              ||::||::| ||:||||||||||||||||||||||||| |:|:||::||:|||||:|:||
Db        301 LQELPLRADADSVFHYLIHDNKRGYIKLDEDNLGMILLEGIGRPAVHNQSLLTPVKKSLI 360

Qy        361 KEVIREGL 368
              ||||||||
Db        361 KEVIREGL 368

APPENDIX B


Score		Expect	Method			Identities	Positives	Gaps
293 bits(749)	2e-93	Compositional matrix adjust.	148/328(45%)	214/328(65%)	1/328(0%)

Query  38   IMISDSGVPDSIVHYAAEYFGKLAPVHILRFQGGEEYKTLSTVTNLQERAIA LGANRRTA  97
            ++ISDSGVP  I+      F K    ++L F  GE+ K L TV +L  +A+ALGA+RRTA
Sbjct  1    MIISDSGVPHPIIAQTVAAFEKAGTTYLLTFPPGEKNKNLITVESLCRKALALGADRRTA  60

Query  98   IVAVGGGLTGNVAGVAAGMMFRGIALIHVPTTFLAASDSVLSIKQAVNLTSGKNLVGFYY  157
            IVA+GGG++GNVAG+ AGM+ RG+ LIH+PTT +AASDSVLS+KQ VNL  GKN++GF+Y
Sbjct  61   IVALGGGVSGNVAGMVAGMLCRGLPLIHIPTTLIAASDSVLSLKQGVNLDQGKNILGFFY  120

Query  158  PPRFVFADTRILSESPPRQVKAGMCELVKNMLILENDNKEFTEDDLNSANVYSPKQLETF  217
             PR V  +   L   P R++++G+CELVKN+L +  +  +     L  +N Y  ++L+ F
Sbjct  121  TPRVVCVELSFLHSLPAREIRSGLCELVKNLLAILPEQMDTYRKLLRPSNQYRMEELQQF  180

Query  218  INFCISAKMSVLSEDIYEKKKGLIFEYGHTIGHAIELAEQGGITHGEAIA VGMIYAAKIA  277
            I FCI AKM+V+ +D YEK   ++ EYGHTIGHA+EL   G  +HGE+IA GM+  + ++
Sbjct  181  IEFCIEAKMTVMQDDPYEKNHAVVLEYGHTIGHAVELLGNGDYSHGESIAFGMLCMSTVS  240

Query  278  NRMNLMPEHDVSAHYWLLNKIGALQDIPLKSDPDSIFHYLIHDNKRGYIKLDEDNLGMIL  337
              + L+ E +V  HY LL  +GA   IP      +I  Y++ DNK+GY +      G++L
Sbjct  241  KWLGLLTEKEVDLHYELLELVGA-NVIPPSLWIPNIERYMLRDNKKGYRRYVPGKTGLVL  299

Query  338  LSGVGKPAMYNQTLLTPVRKTLIKEVIR  365
            L+G+G+      + +T V   L++E IR
Sbjct  300  LNGLGRINQEAGSFITYVDDALVRESIR  327